COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 ANTHONY MICHAEL BOWDEN,                           §                No. 08-19-00057-CR

                      Appellant,                   §                   Appeal from the

 v.                                                §                 384th District Court

 THE STATE OF TEXAS,                               §               of El Paso County, Texas

                      Appellee.                    §                 (TC# 20160D05559)



                                           OPINION

       A jury convicted Appellant Anthony Michael Bowden of murder and sentenced him to a

term of thirty-five years’ confinement and a maximum fine. In three evidentiary issues, Bowden

seeks a reversal of his conviction and remand of his case for a new trial. His first two issues contend

the trial court erred in denying his motion to suppress evidence of (1) a recorded interview he gave

to law enforcement following his appearance before a magistrate judge where he had requested

the appointment of counsel, and (2) of data contained on his cell phone, as well as records stored

by his service provider, both of which were obtained from the execution of four search warrants.

Lastly, in a third issue, he argues the trial court erred in admitting text messages between him and

a third-party witness during the guilt/innocence phase of trial.
       Finding no error, we affirm.

                                      I.   BACKGROUND

       On August 8, 2016, Detective Joe Ochoa and other officers of the El Paso Police

Department responded to an apartment at 212 Lisbon where a body had been discovered and

reported to police. The victim was later identified as Eric Tijerina. At the scene, Detective Ochoa

met with the victim’s stepfather and other neighbors who were present at the time. In addition to

learning the victim’s identity, Detective Ochoa learned neighbors had earlier seen an individual

walking into the victim’s apartment. At least one neighbor gave a physical description of the

unknown person.

       To start his investigation, Detective Ochoa obtained a search warrant for the victim’s phone

records. On receipt of those records, officers noted they showed multiple phone calls and text

messages were sent to a single number at a time preceding the victim’s death. An additional search

warrant confirmed the number traced to a person identified as Anthony Michael Bowden. With

further investigating, Detective Ochoa soon learned that Bowden was a soldier stationed at Fort

Bliss. From that information, he was able to secure a photograph of Bowden and confirmed it

matched with the description given by the victim’s neighbor. On September 13, 2016, Detective

Ochoa and his partner, Detective Ray Sanchez, went to the Fort Bliss Criminal Investigations

Division to arrange to meet with Bowden. Upon meeting, Bowden agreed he would speak with

them back at their headquarters.

       In a video-recorded interview, Bowden answered questions for nearly an hour. The

recording of his statement was played to the jury at trial. At the start, Bowden disclosed he had

been employed as a specialist with the U.S. Army for a little over three years and gave other


                                                2
preliminary information. Detective Ochoa informed him that his name came up in an investigation

of an incident that occurred several weeks prior, particularly on August 8, 2016. He next described

that office procedures required he read, out loud, the legal rights afforded to Bowden.1 After he

informed Bowden he was not under arrest, Detective Ochoa then asked whether Bowden

understood his rights and whether he knowingly, intelligently, and voluntarily wanted to waive his

rights. Bowden replied, “Yes.”

         When told they were investigating a case involving the address of 212 Lisbon, Bowden

initially denied being familiar with it or having heard of it. After Detective Ochoa mentioned they

had records showing he had talked to somebody that lived in the area, Bowden revealed he had

dating apps on his phone that he occasionally used to meet females. Bowden next signed a consent

form allowing a search of his cell phone and its data and provided his passcode. Bowden

maintained he had been in the area but denied visiting the apartment at the address where the victim

lived. But, soon after Detective Ochoa disclosed that they had information indicating he had been

to the apartment in question, Bowden revealed he went there about a month before August 8, but

not on the date in question.

         Bowden described, “So I met this girl online. . . . You know, went over to the -- and then

it -- it wasn’t a girl. . . . And I got raped.” When asked to clarify, Bowden stated he met this person

on Craigslist. He thought he was going to be “hooking up with a girl,” and when he arrived, she

was dressed like a girl but she looked different than her pictures. She was bigger than him. He next




1
  Reading from a card, Detective Ochoa informed Bowden he had the right to remain silent, the right to have a lawyer
present to advise him prior to and during any questioning, the right to have a lawyer appointed if he could not afford
one, the right to terminate the interview at any time, and the right to contact his consulate if he was not a citizen of the
United States.

                                                             3
described they started “making out and stuff.” “And then I come to find out that she had [male

anatomy].” He continued, “But she -- she just continued, and I -- I was, like -- I was just in shock,

like . . . and she just -- she finished.” When asked for clarification, Bowden described he engaged

in intercourse with that person. Afterwards, he claimed he got dressed and went home.

       When pressed for more information, Bowden acknowledged he had been to the apartment

but not on the date in question. Detective Ochoa then disclosed they knew he had been in the area

on August 8. Bowden responded, “Can I terminate this and get a lawyer? I feel like you guys are

trying to make me convict myself of something that I don’t even know what the bad thing is, which

I’m assuming she was murdered. That’s the only bad thing that could be this bad, and you’re trying

to get me to convict myself. That’s the only possible thing right now, because you’re telling me

something more happened, that I don’t know more happened. You get, like, what I’m saying, from

my point of view?” Detective Sanchez responded he understood exactly what Bowden was saying

and he was on the right track, that is, the person was murdered. Bowden replied, “I didn’t even

want to say the rape thing because right there, motive.” Detective Ochoa interjected by asking

“What is it specifically that you said about a lawyer?” Bowden confirmed he wanted a lawyer and

did not want to talk any more without one. The detectives ended their questioning and explained

they would go check to see if they were done with Bowden’s phone.

       Shortly thereafter Detective Ochoa informed Bowden he was no longer free to go and

placed him in a holding cell to await further paperwork. After preparing affidavits, Detective

Ochoa next sought an arrest warrant and several search warrants from a magistrate judge. He

transported Bowden with him to the magistrate court. After Bowden was formally arrested, the

magistrate judge set a bond and administered Miranda warnings to him. Bowden requested court-


                                                 4
appointed counsel after the judge read his warnings. The magistrate judge also signed several

search warrants including one for a sample of Bowden’s DNA.

       Detective Ochoa testified he returned with Bowden to police headquarters to execute the

DNA search warrant and to have photographs taken of him. Afterwards, he returned Bowden to a

holding cell at police headquarters and set about preparing an arrest card required for jail booking.

He described that Bowden then summoned him over to the holding cell. As he approached,

Bowden told him he wanted to tell him more about what took place. Detective Ochoa explained

that—because Bowden had invoked his rights—a request for an interview had to come from him.

After Bowden insisted, Detective Ochoa left his side and went to speak to his supervisor. A

decision was made to allow Bowden to provide a second formal statement, recorded as before.

       The second recording was also played to the jury. As before, Detective Ochoa read to

Bowden his legal rights. After confirming that Bowden wanted to waive those rights, Detective

Ochoa asked him to describe what happened. Bowden responded that what he had described in his

first statement did occur, but it had occurred a month or two before August 8. Bowden then

repeated he was raped as he had earlier described. Without mentioning a date, he next described

he once again tried to find a partner and sent a picture of his face. The person he contacted then

called him and it turned out it was the same guy with different pictures. Bowden described that the

guy then said he would contact Fort Bliss and tell them: “I’m trying to pay him for sex or whatever,

and he would put my picture on Craigslist under ‘looking for guys,’ like -- like I’m -- with my

number and stuff.” Bowden continued, “So he was, like, blackmailing me to come over again and

also pay him $200 for his services or whatever, which I did not want to -- And then -- so I

proceeded to go over there.”


                                                 5
       Bowden then described how he proceeded to the victim’s apartment, while also revealing

that, on the way, he stopped at a hardware store near the victim’s apartment and bought a chisel.

When he arrived at the victim’s apartment, he went in with the chisel but “chickened out” and left

it at the bottom of the stairs. He stated the guy started taking off Bowden’s shirt and he thought,

“I’m about to get raped again.” When asked whether he brought money, Bowden responded he

had left it in his car and would go get it. Instead of going to the car as he had said he would,

Bowden described that he went and grabbed the chisel, then went back upstairs and “stabbed him

to death.” He further stated, “I, like, kicked him in the face, and he went down. And then I was

just stabbing, like, everywhere, mainly in the back, until he stopped breathing.”

       Bowden was later charged by indictment with the murder of Eric Tijerina. Before trial,

Bowden moved to suppress his video-recorded statements and the search warrants for his cell

phone records. The trial court denied both motions to suppress and the case proceeded to a jury

trial. At trial, the State presented evidence through several witnesses to include Detective Ochoa

and other officers. Additionally, Dr. Janice Diaz-Cavalliery testified regarding the autopsy she

performed on Tijerina. Dr. Diaz-Cavalliery testified she had concluded that Tijerina died due to a

stab wound to his carotid artery. She described there were 24 stab wounds found on his body.

Finally, one of the other witnesses who appeared for trial included a transgender female who

testified to having exchanged text messages with Bowden over a dating app in April 2016. Along

with the testimony of these witnesses, the State admitted several exhibits including the two video

statements of Bowden, a chisel recovered from the center console of Bowden’s car, and certain

records of data recovered from Bowden’s cell phone.

       In the defense case-in-chief, Bowden recalled Detective Ochoa to the stand, and he


                                                 6
confirmed that, after interviewing about twenty people, his investigation revealed that Tijerina was

“involved in prostitution, was a violent person, [and was] involved in drugs and

exploitation[.]”Also, a forensic psychologist who performed psychological testing and conducted

a pretrial interview of Bowden testified about his findings. He testified Bowden scored low on an

IQ test; his score rated as being below 87 percent of the population. He determined that Bowden

read at the level of a sixth grader. The psychologist further testified that Bowden’s behaviors were

consistent with Autism Spectrum Disorder. Two other defense witnesses testified they knew the

victim as Erykah Tijerina.

       At the conclusion of trial, the jury returned a verdict of guilty and assessed punishment at

confinement for a period of 35 years and a fine of $10,000. The trial court later imposed the jury’s

sentence and entered the judgment of conviction. This appeal followed.

                                       II.    DISCUSSION

                          A. The Sixth Amendment Right to Counsel

       In his first issue, Bowden argues the trial court erred in not suppressing statements elicited

from him during the interrogation that followed his appearance before a magistrate judge. In three

sub-issues of that issue, he argues the trial court erred in ruling: (a) that he had been permitted

reasonable time and opportunity to contact and consult with counsel as required by Article 15.17

of the Code of Criminal Procedure of Texas; (b) that he had knowingly, intelligently, and

voluntarily waived his Miranda rights prior to his second interrogation and after he had twice

requested counsel; and (c) that the State did not circumvent his right to counsel such that it was

substantively violated.




                                                 7
   1. Standard of Review

       Appellate courts review a trial court’s ruling on a motion to suppress under a bifurcated

standard. See State v. Arellano, 600 S.W.3d 53, 57 (Tex. Crim. App. 2020). A trial court’s findings

of historical fact are afforded almost total deference if they are reasonably supported by the record.

See id. (citing Sims v. State, 569 S.W.3d 634, 640 (Tex. Crim. App. 2019)). Especially when the

trial court’s findings are based on the evaluation of credibility and demeanor of a witness. Amador

v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); State v. Alderete, 314 S.W.3d 469, 472

(Tex. App.—El Paso 2010, pet. ref’d). We afford the same deference to mixed questions of law

and fact when those questions also turn on an evaluation of credibility and demeanor. Amador,

221 S.W.3d at 673; Alderete, 314 S.W.3d at 472. However, with regard to application of legal

principles to a specific set of facts, we review those decisions de novo. Alderete, 314 S.W.3d at

472. We may uphold the trial court’s ruling if it is supported by the record and correct under any

theory of law applicable to the case. State v. Stevens, 235 S.W.3d 736, 739-40 (Tex. Crim. App.

2007). If the trial court does not issue findings of fact and conclusions of law, we infer necessary

factual findings that support the trial court’s ruling and view the record evidence that supports the

implied fact findings in the light most favorable to that ruling. State v. Garcia-Cantu, 253 S.W.3d

236, 241 (Tex. Crim. App. 2008).

   2. Controlling Law

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right . . . to have the Assistance of Counsel for his defen[s]e.” U.S. CONST. AMEND. VI. The

right to counsel will attach when adversarial judicial proceedings are initiated, by means of a

formal charge, preliminary hearing, indictment, information, or arraignment. Brewer v. Williams,


                                                  8
430 U.S. 387, 398 (1977). Once the adversarial judicial process begins, the Sixth Amendment

guarantees the defendant the right to have counsel present at all critical stages of the criminal

proceedings. Maine v. Moulton, 474 U.S. 159, 169 (1985); Green v. State, 872 S.W.2d 717, 719

(Tex. Crim. App. 1994).

       In Edwards v. Arizona, the United States Supreme Court held that upon a suspect invoking

his right to counsel, interrogation by the police must cease until counsel is provided or unless the

suspect reinitiates the conversation himself. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981); see

also Cross v. State, 144 S.W.3d 521, 526 (Tex. Crim. App. 2004). Following Edwards, a later case

from the United States Supreme Court described Edwards as having established, in effect, “a

prophylactic rule[] designed to protect an accused in police custody from being badgered by

police officers in the manner in which the defendant in Edwards was.” Oregon v. Bradshaw, 462

U.S. 1039, 1044 (1983); Cross, 144 S.W.3d at 526; Engleton v. State, No. 08-13-00077-CR, 2015

WL 1285202, at *4 (Tex. App.—El Paso Mar. 20, 2015, no pet.) (not designated for publication).

Indeed, when a suspect indicates he or she is not willing to answer questions without counsel

present, this unwillingness generally indicates he does not feel sufficiently comfortable with the

pressures of custodial interrogation to respond to police inquiries without the assistance of an

attorney. Cross, 144 S.W.3d at 526. Edwards further cautions, however, that a suspect is not

powerless to countermand the election to speak only with the assistance of counsel. Edwards, 451

U.S. at 484-85; Cross, 144 S.W.3d at 526.

       Under Edwards, courts must presume the suspect’s discomfort in speaking to police

without counsel present will persist unless the suspect himself initiates further conversation about

the investigation. Cross, 144 S.W.3d at 526. And, in Oregon v. Bradshaw, the Court established a


                                                 9
two-step procedure to determine whether a suspect has waived his previously invoked right to

counsel. 462 U.S. at 1044; Cross, 144 S.W.3d 526-27. First, there must be proof that the suspect

himself initiated further communications with the authorities after previously invoking his right to

counsel, and second, there must be proof that after reinitiating such communication, the suspect

made a valid waiver of his right to counsel. Bradshaw, 462 U.S. at 1044; Cross, 144 S.W.3d at

526-27; see also McCarthy v. State, 65 S.W.3d 47, 51 n.6 (Tex. Crim. App. 2001) (acknowledging

the Edwards rule is satisfied if the arrestee reinitiates the conversation).

   3. Analysis

       a. Bowden initiated further communication with the Detectives

       At the pretrial motion to suppress hearing, Detective Ochoa testified Bowden invoked his

right to counsel during their first interview and the detectives terminated their questioning. Based

on the investigation up to that point, Detective Ochoa informed Bowden he would be arrested. He

then worked on an affidavit to initiate his formal arrest and to charge him with murder. He also

prepared documents for securing warrants for his DNA and to search his vehicle. At 4:40 p.m.,

Detective Ochoa transported Bowden to appear before a magistrate judge. The magistrate judge

read Bowden his Miranda warnings for the second time that day and signed a warrant for his arrest.

Bowden requested court-appointed counsel after the judge read him the warnings. Along with the

arrest warrant, the judge also issued a search warrant to obtain a DNA sample.

       The detectives then drove Bowden back to the station to allow a crime scene officer to

collect the DNA samples. Detective Ochoa testified on direct and cross-examination that he did

not speak with Bowden regarding the case during their return trip. On arrival, he returned Bowden

to his holding cell and continued the process of preparing to book him into the jail. As Detective


                                                  10
Ochoa walked over to his supervisor to notify him that he was ready to transport Bowden to the

county jail, he described that Bowden began “waiving [Detective Ochoa] over.” When Detective

Ochoa approached him, Bowden expressed that he wanted to tell him everything that took place

and wanted his story to be part of the case. Detective Ochoa testified he reminded Bowden that he

could no longer communicate with him; but, he claimed, Bowden insisted. Detective Ochoa

testified he then told him “it has to come from you.”

       Detective Ochoa testified Bowden responded he wanted it to be done. Detective Ochoa

described he explained he would need to generate a second formal interview, they would need to

go back into the room where they sat before, and basically go through the same procedure as done

originally. After Bowden confirmed he wanted to do that, Detective Ochoa left him to speak to his

supervisor. He then prepared the room and they went back in. After speaking with his supervisor,

Detective Ochoa initiated a second video-recorded interview.

       At the start, he marked the time as 5:58 p.m. He began with a summary detailing that

Bowden had been interviewed earlier that day at a time when he was not under arrest. Bowden

agreed with the summary of events and said he wanted “the truth out there.” Detective Ochoa then

read Bowden his Miranda warnings for a third time that day; Bowden responded that he

understood and wished to waive his rights. He then participated in the interview without ever

mentioning that any promises were made or that he had been threatened by the detectives. He also

never requested that an attorney be present or that he be given a chance to contact one.

       Bowden briefly testified at the hearing and described what happened as he rode in the

detective’s vehicle after he had received warnings from the magistrate judge. During the ride, he

testified the officers told him that if he didn’t tell his side of the story the jury would not hear it


                                                  11
and they would simply see him as a murderer. He further testified, “And if I told my side[,] it could

possibly draw my charges to a lesser degree, and that they had already caught me. They were just

trying to help me.” He further claimed, he did not respond to those comments during the ride.

Bowden also acknowledged he never mentioned comments were made during the car ride when

he gave his second recorded interview.

       Viewing the evidence in the light most favorable to the trial court’s ruling and assuming

implicit findings of fact supported by the record were made, we conclude that Bowden himself

reinitiated contact about his case with the detectives. Bradshaw, 462 U.S. at 1044; Engleton, 2015

WL 1285202, at *4. The first step of the Edwards test was fully satisfied. Edwards, 451 U.S. at

484-85; Cross, 144 S.W.3d at 526. Even though Bowden testified he felt pressured by the officers

to tell his side of the story before he gave his second interview, Detective Ochoa denied having

any conversation about the case during the car ride. As the sole judge of the credibility of the

witnesses, the trial court was free to find Detective Ochoa more credible and accept his version of

events over the version given by Bowden. See Arellano, 600 S.W.3d at 57.

       Having found the first step of Edwards fully satisfied, we turn next to the question of

whether Bowden’s waiver of his right to counsel was made knowingly, intelligently, and

voluntarily.

       b. Bowden Knowingly, Intelligently, and Voluntarily Waived his Rights

       Essentially, Bowden asserts he did not knowingly, intelligently, and voluntarily waive his

rights to counsel prior to the second video-recorded statement after previously requesting an

attorney. We address this step together with Bowden’s sub-argument arguing he was not provided

reasonable time and opportunity to consult with counsel as required by Article 15.17 of the Code


                                                 12
of Criminal Procedure. Bowden argues he was interrogated during a critical stage of the

prosecution in violation of his right to counsel.

       The State has the burden of proving through a preponderance of the evidence that a

defendant knowingly, intelligently, and voluntarily waived his rights. TEX. CODE CRIM. PROC.

ANN. art. 38.22, § 2(b); Joseph v. State, 309 S.W.3d 20, 24 (Tex. Crim. App. 2010). In evaluating

whether the waiver was knowingly, intentionally, and voluntarily made, we determine: (1) whether

the waiver was voluntary by being a product of a free and deliberate choice rather than by

intimidation, coercion, or deception, and (2) whether it was made with full awareness of both the

nature of the right being abandoned and the consequences of the decision to abandon. Joseph, 309

S.W.3d at 25; Moreno v. State, No. 08-18-00179-CR, 2020 WL 7090696, at *3 (Tex. App.—El

Paso Dec. 4, 2020, no pet.) (not designated for publication). We consider the totality of the

circumstances surrounding the interrogation including the defendant’s experience, background,

and conduct. Joseph, 309 S.W.3d at 25. A showing of an express waiver is not required. Id. An

implied waiver will be evidenced by a showing that Miranda warnings were given and understood

by the defendant, and the defendant engaged in a course of conduct indicating waiver. Berghuis v.

Thompkins, 560 U.S. 370, 384 (2010). Conduct indicating waiver includes participating in the

interview and making an uncoerced statement. Id.

       Here, at the start of the interview, the recording of the second interview shows that

Detective Ochoa advised Bowden again of his previously invoked right to counsel seeking to

ensure that Bowden in fact wanted to waive his rights and reinitiate their interview. Bowden

indicated he understood his rights and wanted “the truth out there.” Detective Ochoa reiterated that

Bowden had already asked for a lawyer yet he had still indicated he wanted to talk to them. Bowden


                                                    13
responded, “Yes.” Detective Ochoa replied he would need to make sure that Bowden understood

his rights. As before, he read Bowden his Miranda rights and asked him to confirm that he

understood those rights but knowingly, intelligently, and voluntarily waived those rights. Bowden

answered, “Yes.” Detective Ochoa followed by stating, “And you care to talk to us about what

took place?” Bowden answered “Yes.” Starting with an open-ended question, Detective Ochoa

asked, “What happened?” Bowden began responding from the point he had left off in his first

interview.

          Throughout the nearly 40-minute interview, there are no threats or promises made to

Bowden or any mention by him of previous threats or promises having been made prior to the

recording. Furthermore, Detective Ochoa himself testified that no promises, threats, or coercive

tactics on his part were used in attempting to get Bowden to reinitiate the interview. Detective

Ochoa testified he did not discuss anything pertaining to Bowden’s case between his first

invocation of his rights to the point when Bowden summoned him over to the holding cell to get

his attention. Detective Ochoa also testified he would have given Bowden an opportunity to contact

a lawyer if Bowden made such a request, but he never requested that he be permitted to call a

lawyer.

          At the suppression hearing, Bowden testified solely about the short car ride back to the

police station after the magistrate hearing, asserting the detectives tried to get him to tell the whole

story. He testified the detectives told him, “if [he] didn’t tell [his] side of the story, the jury

wouldn’t hear it, and they would just see [him] as a murderer,” and he could possibly get his

charges to a lesser degree. Bowden admitted he did not mention the statement the detectives made

to him during the car ride at any point during his second video-recorded statement.


                                                  14
       As the sole judge of credibility of witnesses, the trial court was able to weigh Bowden’s

testimony against Detective Ochoa’s testimony and we must give deference to the trial court’s

resolution. See Wells v. State, No. 08-09-00110-CR, 2010 WL 3009306, at *5-6 (Tex. App.—El

Paso July 30, 2010, pet. ref’d) (not designated for publication) (finding an implied waiver when

defendant participated in an interview with authorities immediately following being read his rights

and not requesting counsel or terminating the interview). The record supports the trial court’s

inferred finding that Bowden was not under coercion or duress but rather gave his statement

voluntarily. See Joseph, 309 S.W.3d at 25; Moreno, 2020 WL 7090696, at *3.

       Bowden also asserts that he lacked “full awareness” of the nature of his rights because of

“the violation of his rights in the first interview” and he believed the rights to be “insignificant”

and therefore “the decision to waive that right was insignificant.” Bowden does not cite to any

authority, and we are not aware of any, indicating that a detective requesting a clarification of an

invocation of a right to counsel is itself a violation. Without more, we are hard pressed to find that

Bowden lacked awareness of his rights to intelligently waive them. See Brown v. State, No. 06-

17-00047-CR, 2018 WL 387782, at *2-3 (Tex. App.—Texarkana Jan. 12, 2018, no pet.) (mem.

op., not designated for publication) (finding no violation of defendant’s rights when officers asked

whether defendant wanted to continue the interview or wanted a lawyer present and continued the

interview). Here, the officers stopped the interview after getting their clarification that Bowden

wanted to terminate and had no further communication with defendant until Bowden requested to

reinitiate another interview. The record supports Bowden affirmatively acknowledged he

understood his rights and wished to speak with the detectives. Furthermore, Bowden did not appear

to be under the influence but rather appeared to have the mental capacity to speak clearly and


                                                 15
cogently with the detectives. Moreno, 2020 WL 7090696, at *5.

         Lastly, Bowden argues that his rights pursuant to article 15.17 were violated because he

was not afforded reasonable time and opportunity to consult with counsel after meeting with the

magistrate.2 Bowden never requested to call an attorney and the process to determine Bowden’s

eligibility for a court-appointed attorney was started and showed he initially failed to qualify.

Beyond informing a suspect of his rights, the State has no requirement to provide other assurances

or explanations. See Engleton, 2015 WL 1285202, at *5. The record shows no interrogation began

immediately following the magistrate hearing; but rather, it started only after Bowden himself

reinitiated communication about his case with the detective.

         Under these circumstances, the evidence supports the trial court’s finding that Bowden

understood and waived his rights, and the trial court did not abuse its discretion in finding Bowden

had waived his rights with the requisite awareness to make the waiver knowingly and intelligently.

See Joseph, 309 S.W.3d at 26 (finding the defendant voluntarily waived when there was no

showing of coercion or undue promises, defendant was warned about his rights, willingly

participated in a six-hour interview, and did not request an attorney or ask to stop the interview);

Torres v. State, 543 S.W.3d 404, 411-12 (Tex. App.—El Paso 2018, pet. ref’d) (finding the

defendant voluntarily waived his rights when there was no evidence of coercion and defendant



2
  Bowden relies on the concurring opinion of Justice Alcala to argue that he was not afforded an opportunity to attempt
to contact counsel. Pecina v. State, 361 S.W.3d 68, 81-83 (Tex. Crim. App. 2012) (Alcala, J., concurring) (arguing an
additional warning should be given to defendants after the magistrate hearing including, “If you desire to have an
attorney present during police interrogation, you must make that request at the time of the police questioning.”). We
reject this argument as Bowden was never questioned or interviewed by the detectives following his magistrate hearing
until he himself reinitiated communication. Here, Bowden reinitiated contact and knowingly, intentionally, and
voluntarily waived his rights before making his second statement as opposed to a custodial interrogation immediately
following his magistrate hearing. Serrano v. State, No. 03-14-00516-CR, 2015 WL 6835463, at *3 (Tex. App.—
Austin Nov. 6, 2015, no pet.) (mem. op., not designated for publication).

                                                         16
replied “Yes” after being warned and never asked that the interview terminate or invoked his right

to counsel through the duration of the interview).

        The totality of the circumstances shows full compliance with the Edwards test and supports

a finding that Bowden’s waiver was made knowingly, intentionally, and voluntarily, and in

compliance with article 38.22.

        Bowden’s first issue is overruled along with each sub-issue.

                                       B. Search Warrants

        In his second issue, Bowden argues the trial court erred in not suppressing evidence

obtained from the execution of four warrants for data contained on his cellular device, and records

stored by his service provider. In three sub-issues, he further argues the trial court erred in ruling:

(a) the warrants all satisfied the constitutional requirements of particularity and probable cause;

(b) the warrants all satisfied the dictates of Article 18.21 of the Code of Criminal Procedure; and

(c) the third warrant for a dump of cell data physically stored on his cellular device had not facially

lapsed in its authority.

        1.      Standard of Review

        We typically review a trial court’s ruling on a motion to suppress by using a bifurcated

standard of review giving almost total deference to credibility determinations and reviewing de

novo the trial court’s application of the law. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim.

App. 2011). However, a trial court’s determination of probable cause to support issuance of search

warrants, require no credibility determinations. Id. Accordingly, the trial court is limited to the

four corners of the affidavit, and we therefore apply a highly deferential standard of review to a

magistrate’s decision to issue a warrant. Id. There is a constitutional preference for searches


                                                  17
conducted pursuant to a warrant over warrantless searches. Id. If the magistrate had a substantial

basis for finding probable cause existed, we must uphold the magistrate’s probable cause

determination. Id. We must not analyze the affidavit in a hyper-technical manner but in a

commonsensical and realistic manner. Rodriguez v. State, 232 S.W.3d 55, 61 (Tex. Crim. App.

2007). Given that a magistrate may draw reasonable inferences, we defer to all reasonable

inferences that the magistrate could have made. Id.

   2. Applicable Law

       Pursuant to the Fourth Amendment, probable cause supported by oath or affirmation

describing the place to be searched and the things to be seized is required in order for a warrant to

issue. U.S. CONST. AMEND. IV. Texas law requires that no search warrant shall be issued, “unless

sufficient facts are first presented to satisfy the issuing magistrate that probable cause does in fact

exist for its issuance.” TEX. CODE CRIM. PROC. ANN. art. 18.01(b). In every instance requesting a

search warrant be issued, a sworn affidavit must be filed and set forth substantial facts establishing

probable cause. Id.

       Under the Fourth Amendment, authorities may not embark on a general search of a cell

phone as cell phone users have a reasonable expectation of privacy. Butler v. State, 459 S.W.3d

595, 601 n.3 (Tex. Crim. App. 2015). To comply with the Fourth Amendment, a search warrant

must describe the items to be seized with sufficient particularity so to avoid the possibility of a

general search. TEX. CODE CRIM. PROC. ANN. art. 18.01(b); Thacker v. State, 889 S.W.2d 380, 389

(Tex. App.—Houston [14th Dist.] 1994, pet. ref’d). “The constitutional objectives of requiring a

‘particular’ description of the place to be searched include: 1) ensuring that the officer searches

the right place; 2) confirming that probable cause is, in fact, established for the place described in


                                                  18
the warrant; 3) limiting the officer’s discretion and narrowing the scope of his search; 4)

minimizing the danger of mistakenly searching the person or property of an innocent bystander or

property owner; and 5) informing the owner of the officer’s authority to search that specific

location.” Long v. State, 132 S.W.3d 443, 447 (Tex. Crim. App. 2004).

       The items to be seized must be described with sufficient particularity such that the officer

that executes has no discretion to decide what items may be seized. Thacker, 889 S.W.2d at 389.

But the requirements for particularity of the description may vary depending on the nature of the

thing to be seized. Id. A sworn affidavit for an evidentiary search warrant must set forth specific

facts to establish probable cause including “(1) that a specific offense has been committed, (2) that

the specifically described property or items that are to be searched for or seized constitute evidence

of that offense or evidence that a particular person committed that offense, and (3) that the property

or items constituting evidence to be searched for or seized are located at or on the particular person,

place, or thing to be searched.” TEX. CODE CRIM. PROC. ANN. art. 18.01(c); Sims v. State, 526

S.W.3d 638, 644 (Tex. App.—Texarkana 2017), aff’d, 569 S.W.3d 634 (Tex. Crim. App. 2019).

When dealing with computers or other electronic devices, a warrant must limit the search to

evidence of specific crimes or specific materials. Farek v. State, No. 01-18-00385-CR, 2019 WL

2588106, at *7-8 (Tex. App.—Houston [1st Dist.] June 25, 2019, pet. ref’d) (mem. op., not

designated for publication) (citing United States v. Burgess, 576 F.3d 1078, 1091 (10th Cir. 2009)).

A warrant that permits the search of all computer records without description or limitation will not

meet Fourth Amendment particularity requirements. Farek, 2019 WL 2588106, at *8. However, a

search limited to those records related to the offense at issue as set forth in the affidavit is

appropriately limited. Id.


                                                  19
   3. Analysis

       a. Probable Cause, Particularity Requirements, and Facially Valid

       All four warrants at issue contained probable-cause affidavits that were similar in detail

and contained the following facts. In all, the affiants stated the victim’s stepfather sought help

when he found the victim dead in the upstairs bedroom of their shared apartment. The victim was

a transgender prostitute and, according to her cousin, was scheduled to meet a client at her

apartment just prior to her murder. About an hour before police arrived at the scene, the victim’s

neighbor witnessed a tall, thin, light-skinned African American male arrive at the victim’s

apartment. There was no sign of a forced entry, but the crime scene reflected there had been a

struggle. The victim’s phone was missing from the scene and a search warrant—not at issue here—

was obtained for the victim’s cell phone records. The records revealed a certain number had

multiple completed calls with the victim at the date and time in question. Bowden was identified

as being linked to the number and additional information was obtained describing Bowden. With

this information, the affiants requested Bowden’s cell phone records. We will address Bowden’s

first and third sub complaints regarding each search warrant in turn.

                               August 12, 2016 Search Warrant

       Detective Ochoa was the affiant for the first warrant at issue—2016-384-017, issued on

August 12, 2016—(August 12 warrant), which sought Bowden’s T-Mobile cell phone records

from August 7, 2016, through August 9, 2016. The August 12 warrant permitted Bowden’s T-

Mobile cell phone records to be searched for “cell phone records” pertaining to the cellular number

identified as Bowden’s cell phone number. The incorporated affidavit set forth pertinent facts to

establish probable cause including:


                                                20
       •       affiant was investigating the murder of the victim;
       •       the crime scene revealed evidence of a struggle but no indicators of forced
               entry;
       •       the victim’s cell phone was missing from the scene;
       •       an initial search warrant for the victim’s call records was secured;
       •       the initial search revealed a certain number to have multiple completed calls
               with the victim during the date/time in question;
       •       Bowden was identified as the owner of said phone number; and
       •       a neighbor of the victim described a man who walked into victim’s
               apartment about an hour prior to police arriving at the scene matched the
               description of Bowden.

       Bowden argues the August 12 search warrant does not provide any type of statement of

probable cause as the request was made to “continue the homicide investigation” and the warrant

was sought as a preliminary investigatory tool in an attempt to develop probable cause. Applying

a common-sense reading to the affidavit, we conclude it contained sufficient facts to support the

trial court’s probable cause finding.

       Through the affidavit, Detective Ochoa stated the investigation showed the crime scene

had signs of a struggle but no sign of forced entry. The affidavit also stated the victim was a

transgender prostitute who met with clients at her apartment, and she was scheduled to meet with

a client at her apartment at the time of her murder. When this information is paired with the

victim’s neighbor witnessing someone who matched the description of Bowden entering the

victim’s apartment near the time of the murder, together the information created a substantial basis

for believing the victim had communicated with Bowden near the time of her murder. Under the

totality of circumstances, the magistrate reasonably inferred Bowden’s cell phone contained

information regarding the murder of the victim. Walker v. State, 494 S.W.3d 905, 909 (Tex.

App.—Houston [14th Dist.] 2016, pet. ref’d).

       Bowden further argues the August 12 warrant did not include any statements of particular

                                                21
items to be searched or seized but instead incorporated the affidavit by reference. However,

particularity requirements may be satisfied when described in the affidavit and the affidavit is

attached and incorporated into the search warrant. Strange v. State, 446 S.W.3d 567, 571 (Tex.

App.—Texarkana 2014, no pet.); Farek, 2019 WL 2588106, at *6. The search warrant sought

information pertaining to Bowden’s cell phone and incorporated the attached affidavit. The

affidavit was limited to the dates August 7, 2016, through August 9, 2016, and described the

victim’s murder with detail. See Roberts v. State, Nos. 07-16-00165-CR, 07-16-00166-CR, 2018

WL 1247590, at *6 (Tex. App.—Amarillo Mar. 9, 2018, pet. ref’d) (mem. op., not designated for

publication) (finding the search warrant was not overbroad when the attached affidavit established

a sufficient nexus between the items to be searched and the offenses being investigated); Farek,

2019 WL 2588106, at *8 (holding a search warrant was not overbroad when the supporting

affidavit directly linked the facts and circumstances of the investigation to the items to be seized,

even though the search warrant authorized a search for “[a]ny and all other digital data” and “[a]ny

and all deleted digital data”). The warrant requesting “cell phone records” for Bowden’s phone

was not overly broad when the incorporated affidavit to that request specified the type of data

sought and likely to contain relevant evidence, limited the time frame of the evidence, and

established the nexus between the records and the victim’s murder. Farek, 2019 WL 2588106, at

*8. Accordingly, the trial court did not err in denying Bowden’s motion to suppress as to the

August 12 search warrant.

                September 14, 2016 and September 27, 2016 Search Warrants

       Detective Michael Aman was the affiant for the second and fourth search warrants at

issue—383-091416-02, issued on September 14, 2016, and 383-092716-01, issued on September


                                                 22
27, 2016—(September 14 and September 27 warrant). The September 14 and September 27

warrants both permitted the search and seizure of call detail records, subscriber information, and

location data for Bowden’s phone number for the five months prior to the victim’s murder based

on Bowden’s admission that he had a prior sexual encounter with the victim sometime during the

months before her murder. The facts set out in the affidavit were identical to those set out in the

August 12 warrant with the addition that “B[owden] was identified as the murder suspect” and he

had provided a voluntary statement admitting to killing the victim.

       Bowden asserts the September 14 and September 27 warrants did not present probable

cause because the only justification offered for the search and seizure of the records is that they

would show previous contacts between the victim and the suspect. Bowden asserts the affiants

were using the search as a way to establish probable cause. However, under the totality of

circumstances, we find the affidavits for these warrants establish a fair probability that evidence

of the victim’s murder would be found on Bowden’s cell phone. See Walker, 494 S.W.3d at 909

(holding under the totality of circumstances, the trial court properly concluded there was a fair

probability that evidence relating to the capital murder would be found on the appellant’s cell

phone, when he confessed to shooting the victim and there was evidence of multiple text messages

and phone calls around the time of the shooting).

       Bowden also asserts the September 14 and September 27 warrants were overbroad in their

request. However, as we found for the August 12 warrant, these warrants did not attempt to allow

an unlimited search but rather provided a time limit and facts that the search was for evidence that

was relevant to the victim’s murder. Farek, 2019 WL 2588106, at *10 (finding that any ambiguity

or potential overbreadth in the warrant’s phrase “including but not limited to” was cured by


                                                23
limiting the search to evidence of specific crimes or specific types of data that would be seized);

Duenas v. State, No. 08-18-00022-CR, 2020 WL 858640, at *2 (Tex. App.—El Paso Feb. 21,

2020, no pet.) (not designated for publication) (holding the magistrate could infer that fair

probability of evidence existed and would likely be found on the named computer or other

computers or storage devices in defendant’s possession). The trial court did not err in denying

Bowden’s motion to suppress as to these search warrants.

                              September 13, 2016 Search Warrant

       Detective Michael Aman was also the affiant for the third search warrant—JMAG16-

04772—(September 13 warrant). The September 13 warrant permitted a search and seizure of all

records physically stored on Bowden’s cell phone, specifically to include subscriber information,

image files, video files, text messages and log, and contacts. Again, the September 13 warrant

reiterated the facts established in the other three affidavits. Additionally, the affidavit stated

Bowden admitted to having sex with the victim near the time of her murder. Furthermore,

Bowden’s friend and fellow soldier stated that Bowden had told him that he had killed the victim.

The affidavit for the third warrant was signed on September 13, 2016, however, it reflected it was

issued on August 13, 2016, and executed on August 16, 2016.

       Bowden argues the warrant requests records without any statement of probable cause as to

particularly listed types of records and was a general warrant. We disagree. With the belief that

Bowden’s cell phone would lead to information surrounding the victim’s murder, there was a

substantial basis for the trial court to determine probable cause. Martinez v. State, No. 13-15-

00441-CR, 2017 WL 1380530, at *3 (Tex. App.—Corpus Christi Feb. 2, 2017, no pet.) (mem. op.,

not designated for publication) (finding magistrate had substantial basis for finding probable cause


                                                24
existed to search defendant’s cell phone based on facts that he communicated with his cohorts via

cell phone). Furthermore, as with the previous three warrants, the September 13 warrant was not

overly broad but specifically identified the items to be seized in accordance with the victim’s

murder. Farek, 2019 WL 2588106, at *6.

       In his third sub-issue, Bowden argues the September 13 warrant was facially defective

based on the listed dates and therefore lapsed in authority. The supporting affidavit is dated

September 13, 2016, while the warrant itself is dated August 13, 2016, and returned August 16,

2016. The State asserts the date was a typographical error that did not invalidate the warrant.

       The Texas Court of Criminal Appeals has held that technical discrepancies concerning

dates and times will not automatically vitiate the validity of search or arrest warrants. Green v.

State, 799 S.W.2d 756, 759 (Tex. Crim. App. 1990). When technical defects are at issue, the State

can offer explanatory testimony to show the defect is purely technical or clerical. Somoza v. State,

481 S.W.3d 693, 701 (Tex. App.—Houston [1st Dist.] 2015, no pet.). Here, the affiant of the

warrant, Detective Aman, testified the discrepancies in the dates between the affidavit and the

warrant was a “typo” and what he swore to in the affidavit was true on September 13, 2016.

Additionally, Detective Aman testified that it would have been impossible for the warrant to have

been issued on August 16, 2016, as he did not have access to Bowden’s “tangible” phone at that

time. For these reasons, the trial court finding the discrepancy to be a typographical error which

did not invalidate the warrant was supported by the record. See id. at 703 (finding the evidence,

including the officer’s testimony regarding the correct time of the traffic stop and explaining the

noted time was a typographical error, supported the trial court’s finding). The trial court did not

err in denying Bowden’s motion to suppress as to the September 13 search warrant.


                                                25
       b. Article 18.21 of the Texas Code of Criminal Procedure

       In his second sub-issue to Issue Two, Bowden argues the requested records were governed

by Article 18.21 of the Texas Code of Criminal Procedure. Bowden reiterates that the complained

of search warrants lacked “sufficient probable cause” to satisfy article 18.21. Bowden asserts no

other authority and no specific argument as to this sub-issue.

       The Texas Court of Criminal Appeals has concluded that suppression is not an available

remedy under Article 18.21 of the Texas Code of Criminal Procedure unless the issuance of the

search warrant also violated state or federal constitutional provisions. Sims v. State, 569 S.W.3d

634, 637-38 (Tex. Crim. App. 2019) (holding appellant could not invoke article 38.23(a) to remedy

a non-constitutional violation of either the Stored Communications Act or former article 18.21 due

to the statutes exclusivity clauses); Hunter v. State, No. 05-18-00458-CR, 2019 WL 2521721, at

*8 n.4 (Tex. App.—Dallas June 19, 2019, pet. ref’d) (mem. op., not designated for publication);

see TEX. CODE CRIM. PROC. ANN. art. 18.21, § 5A(c) (stating search warrants for electronic

customer data may not be issues without a sworn affidavit with “sufficient and substantial facts to

establish probable cause” of a specific offense being committed and the data will evidence a

particular person committed the offense), repealed by Acts 2017, 85th Leg., ch. 1058 (H.B. 2931),

§ 5.01(2), eff. Jan. 1, 2019. For these reasons, we overrule Bowden’s second sub-issue.

       c. Good Faith Exception

       In his last sub-issue, Bowden asserts the search warrants could not be relied upon in good

faith because they were plainly invalid. Already having found that the four complained of search

warrants were valid and the trial court did not err in denying the motion to suppress, we need not

address Bowden’s good faith exception argument. See TEX. R. APP. P. 47.1


                                                26
       Bowden’s second issue is overruled.

                                C. Admission of Text Messages

       Lastly, in his third issue, Bowden argues the trial court erred by admitting text messages

during the guilt/innocence phase of his trial over his objections. Under his three sub-issues of that

issue Bowden contests: (a) whether the text messages were relevant to any ultimate fact issue; (b)

whether the probative value of the text messages, if any, substantially outweighed their prejudicial

effect; and (c) whether Bowden was harmed by the erroneous admission of the messages.

   1. Standard of Review

       A trial court’s decision to admit evidence is reviewed for an abuse of discretion. Colone v.

State, 573 S.W.3d 249, 263-64 (Tex. Crim. App. 2019); Marcee v. State, No. 08-18-00148-CR,

2020 WL 4047970, at *2 (Tex. App.—El Paso July 20, 2020, no pet.) (not designated for

publication). The trial court’s decision on the admissibility of evidence will be upheld if it falls

within the “zone of reasonable disagreement.” Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim.

App. 2018).

   2. Applicable Law

       Evidence is relevant if (a) it has any tendency to make a fact more or less probable than it

would be without the evidence; and (b) the fact is of consequence in determining the action. TEX.

R. EVID. 401. Relevant evidence is admissible unless the United States Constitution, the Texas

Constitution, or Texas law provide otherwise. TEX. R. EVID. 402. “Evidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” TEX. R. EVID. 404(b)(1). However,

such evidence will be admissible when it is relevant to prove something other than conformity


                                                 27
with character, as being offered to rebut a defensive theory. Casey v. State, 215 S.W.3d 870, 879

(Tex. Crim. App. 2007).

       There is a presumption that relevant evidence will be more probative than prejudicial. Id;

Marcee, 2020 WL 4047970, at *2. However, the trial court may exclude relevant evidence if it

finds the probative value of the evidence is substantially outweighed by a danger of unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence. TEX. R. EVID. 403; Marcee, 2020 WL 4047970, at *2. The probative value

of evidence refers to how strongly it serves to make more or less probable the existence of a fact

of consequence to the case as well as the proponent’s need for the item. Casey, 215 S.W.3d at 879.

Unfair prejudice is the tendency to suggest that decisions may be made on an improper basis—an

emotional one. Marcee, 2020 WL 4047970, at *3. All probative evidence is always prejudicial to

one side, therefore, rule 403 only applies when a clear disparity between the degree of prejudice

and the probative value of offered evidence exists. Hernandez v. State, 390 S.W.3d 310, 324 (Tex.

Crim. App. 2012).

       Upon a proper rule 403 objection, the trial court must balance the following factors: “(1)

the inherent probative force of the proffered item of evidence along with (2) the proponent’s need

for the evidence against (3) any tendency of the evidence to suggest decision on an improper basis,

(4) any tendency of the evidence to confuse or distract the jury from the main issues, (5) any

tendency of the evidence to be given undue weight by a jury that has not been equipped to evaluate

the probative force of the evidence, and (6) the likelihood that presentation of the evidence will

consume an inordinate amount of time or merely repeat evidence already admitted.” Gigliobianco

v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006).


                                                28
   3. Analysis

       During the guilt/innocence phase and outside the presence of the jury, the State informed

the trial court that Raul “Chyna” Fierro (Chyna) would testify that Bowden sent her a message

asking her to have sex knowing she was a transgender female. Bowden objected to the admission

of the messages on relevancy grounds and that the prejudicial impact of the evidence outweighed

its probative value. The State argued the messages were relevant to counter Bowden’s claim that

the first sexual encounter with the victim became nonconsensual when he discovered, during sex,

the victim was male. Bowden objected that it was never said by the defense that he “was raped

because it was a man, and not a wom[a]n.” The trial court overruled Bowden’s objections and the

text messages were admitted.

       Through the testimony of Chyna, the State introduced photographs of the message

exchanges between Bowden and Chyna on a dating app called “MeetMe.” Chyna’s “MeetMe”

profile contained pictures of her and listed that she was a “trans girl.” On April 28, 2016, Bowden

sent Chyna a message through the app that stated, “Hey what’s up with you.” Chyna replied two

days later with a smiley face. The next message occurred on August 19, 2016, when Bowden sent

another message to Chyna that stated “DTF,” which Chyna testified meant “down to f***.” After

a few messages were exchanged, Chyna replied, “You done it to a trans before?” Bowden replied

he did not know she was transgender. Bowden then asked, “so where would we do this.” Chyna

clarified Bowden continued to attempt to meet up with her, but they never did. On cross-

examination, Chyna described a person could not send a message through the dating app without

first viewing her profile which listed she was a transgender woman.




                                                29
       a. Relevancy

       Bowden argues the admission of the text messages between himself and Chyna were

irrelevant to prove any material fact of the State’s case. Countering, the State argues it offered the

messages to disprove Bowden’s claim of self-defense. During the first video-recorded statement,

Bowden stated he initially did not know the victim was male and was in shock when he discovered

that fact. He claimed he was raped but then continued to engage in oral sex and anal intercourse

with Tijerina. In the second video-recorded statement, Bowden asserted that Tijerina had started

to remove his shirt and he thought he was about to get raped again. When he asked for his money,

Bowden responded he had left it in his car. Then he went and retrieved the chisel from the stairs

where he left it, went back upstairs, and returned to stab him to death. Throughout trial, Bowden

presented other evidence asserting the victim was a prostitute who exploited her clients by

threatening them with exposure. Bowden also presented evidence that he had a below average IQ

and had a mild form of Autism Spectrum Disorder, which limited his ability to deal with threats,

especially threats of sexual assault. The State asserts the messages were relevant to rebut Bowden’s

claims he considered the victim’s actions to be rape only after he discovered the victim was male.

The State asserts the evidence showed Bowden did not kill the victim in defense of a rape, but

rather, because the victim had tried to blackmail him.

       We agree the text messages were relevant to rebut Bowden’s assertion he was surprised to

learn the victim was a man, that he was raped, and, therefore, he had a reasonable belief that deadly

force was imminent at the time of the victim’s murder. The text messages at issue between him

and Chyna tended to show Bowden had a prior history of interacting with another transgender

female, making those messages relevant to disprove his contention he was surprised to learn the


                                                 30
victim was a transgender female and feared he would be sexually assaulted. Cf. Reighley v. State,

585 S.W.3d 98, 106 (Tex. App.—Amarillo 2019, pet. ref’d) (holding text messages where

defendant stated he had previously had oral sex with a fourteen-year-old girl was admissible to

rebut the defense that he believed the minor, for which he was charged with online solicitation of

a minor, was an adult).

       b. Probative value outweighed by unfair prejudice

       Bowden argues that even if the messages are deemed relevant, the probative value was

outweighed by its prejudicial effect. First, Bowden argues that showing he sought out a sexual

encounter with another transgender female does not disprove that he was raped by the victim. He

argues the element of surprise or shock when he found out that the victim was a male was never

brought up as part of his defense at trial. He contends the State only sought to introduce the

previous text messages with Chyna to invoke the jury’s hostility and “sway them to dislike” him.

However, during the first video-recorded interview, Bowden himself described his encounter as

consensual up to the point he learned the victim was male. Additionally, Bowden introduced

evidence from a licensed psychologist testifying to Bowden’s perceptions and actions as being

consistent with those of a person who is diagnosed with autism. The psychologist testified that

when Bowden went to the victim’s apartment on August 8, and the victim began taking off

Bowden’s shirt, he believed he would be raped again and felt threatened. The psychologist also

testified that a person with autism would react differently to threats than others. The psychologist

testified that Bowden’s reaction to feeling threatened would not be typical and would be “very

concrete” because he was a “one-track thinker[],” and his reasonable belief of the threat would be

different than others. The State sought to disprove Bowden’s assertion he believed he was in fear


                                                31
of being raped because he was not raped during the first encounter with the victim. Whether the

jury believed Bowden reacted aggressively based on his perception he was being raped became a

fact of consequence to the litigation. Hernandez, 390 S.W.3d at 323; Marcee, 2020 WL 4047970,

at *4. For that reason, the text messages with Chyna were probative to that issue and the evidence

was needed by the State to disprove Bowden’s claim of self-defense based on feeling he would be

raped again.

       Bowden complains the messages did not help the jury decide the question of self-defense

on a rational basis but instead caused the jury to decide that issue on an improper basis. Also,

Bowden argues the evidence distracted the jury from other evidence that Bowden was fearful of

the victim given the victim’s reputation for violence. On this point, we do not find the evidence

would distract or confuse the jury because the messages did not contain excessively vulgar

language and did not contain any photographs that would shock the jury. The messages in

themselves were not likely to generate any emotional response from the jury. We also do not find

the jury would give the evidence undue weight. Lastly, the State did not spend an inordinate

amount of time introducing the evidence. Chyna’s entire testimony consisted of twenty pages out

of nearly two hundred pages of testimony during the guilt/innocence phase of the trial.

Additionally, Chyna was only one witness out of six witnesses, the others testifying more

extensively. We recognize that all probative evidence is prejudicial to one party or the other to

some degree. Marcee, 2020 WL 4047970, at *4. However, we need only determine whether any

unfair prejudice existed which resulted in a decision being made on an improper basis. Id. From

our review of the record, the text messages’ probative value was not substantially outweighed by

a danger of unfair prejudice. TEX. R. EVID. 403.


                                               32
       c. Harmless Error

       Even if the admission of the messages was erroneous, we do not otherwise find Bowden

has shown the error had a substantial and injurious effect or influence on the jury’s verdict. TEX.

R. APP. P. 44.2(b). Any violation of evidentiary rules that results in an erroneous admission of

evidence is not constitutional in nature. Lam v. State, 25 S.W.3d 233, 237-38 (Tex. App.—San

Antonio 2000, no pet.); Altamirano v. State, No. 08-01-00235-CR, 2003 WL 1889947, at *6 (Tex.

App.—El Paso Apr. 17, 2003, no pet.) (not designated for publication). A non-constitutional error

that does not affect appellant’s substantial rights must be disregarded. TEX. R. APP. P. 44.2(b). A

substantial right is affected when an error has a substantial and injurious effect or influence in

determining the jury’s verdict. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). A

substantial right is not affected when there is fair assurance that an error did not influence the jury

or only had but a slight effect. Id. In making this determination, we review the following: the

testimony and evidence admitted for the jury’s consideration, the nature of evidence supporting

the verdict, the character of the alleged error, and how it may be considered in connection with the

other evidence of the case. Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000).

       Bowden asserts the text messages only sought to show Bowden has a “voracious sexual

appetite” and to portray him as a “sexual fiend.” As mentioned above, we do not agree that such

was the State’s intent in admitting those messages. In addition to the messages, there was other

evidence of record rebutting Bowden’s theory of self-defense. For example, the jury heard his

video-recorded interview in which he provided details of his encounter with the victim.

Specifically, that when the victim asked him for money, he left the apartment, retrieved the chisel

from where he had left it on the stairs, and returned to stab the victim. From our review of the


                                                  33
record in whole, we cannot say the admission of the text messages between Bowden and Chyna

warranted a reversal of his conviction.

       Bowden’s third issue is overruled.

                                     III.   CONCLUSION

       We affirm.


                                             GINA M. PALAFOX, Justice
August 18, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  34